TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00451-CR


Carl Brendon Botello, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 05-1417-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


Appellant's brief was due March 22, 2007.  Appellant's appointed counsel,
John Duer, did not respond to the Court's overdue notice.
The appeal is abated.  The district court shall conduct a hearing to determine whether
the attorney appointed by the court, John Duer, has abandoned this appeal.  See Tex. R. App. P.
38.8(b)(2).  The court shall make appropriate findings and recommendations.  If Duer is not prepared
to prosecute this appeal in a timely fashion, the court shall appoint substitute counsel who will
effectively represent appellant on appeal. (1)  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the clerk
of this Court for filing as a supplemental record no later than June 22, 2007.  See Rule 38.8(b)(3).


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Abated
Filed:   May 18, 2007
Do Not Publish		
1.        The district court should know that in recent months, several rule 38.8 hearings have been
ordered regarding Duer's failure to file briefs on behalf of his appointed clients.  Duer is currently
under order to show cause why he should not be held in contempt for failing to file a brief when
ordered to do so by this Court in another cause.